DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
ALLOWABLE SUBJECT MATTER
Claims 2-3, 5-8, 10-18 and 21 (Renumbered as claims 1-16) are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The reasons for allowance of claims 18 (renumbered as claim 1) in the instant application is that the examiner finds applicant's arguments filed on 2/3/2021 are persuasive and that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 2-3, 5-8, 10-17 and 21 (Renumbered as claims 2-16) depend directly or indirectly on claims 18 (renumbered as 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


PERTINENT PRIOR ART NOT RELIED UPON
Lindmuller et al. (US Pub.: 2006/0254911)
Babel et al. (US Pub.: 2009/0216511)
Brandes et al. (US Pub.: 2014/0121789)

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 26, 2021